Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-6 and 19-22, directed to the invention(s) of do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and IV as set forth in the Office action mailed on 03/26/2021 is hereby withdrawn. In view of the withdrawal of the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Alexander on 02/25/2022.

The application has been amended as follows: 

Cancel claims 4-6 and 19-22.

Amend claims 7-11 in the following manner: 
A method of creating a miniature multicellular biological construct comprising:
	a)  providing a pillar plate comprising a plate base and at least one pillar, wherein the at least one pillar comprises a top end, wherein the top end comprises an outer-wall and a base, and wherein the outer-wall has at least one slit that extends through the width of the outer-wall.
	b) depositing cells into the pillar top end;
	c) submerging the pillar top end in a cell-growth media; and
	d) incubating the cells.
The method of claim 7, wherein the cells are deposited into the pillartop end layer-by-layer.
The method of claim 7, wherein the cells are deposited into the pillartop end in mixtures.
The method of claim 7, wherein the pillartop end is submerged in a perfusion channel chip containing cell-growth media.
(Withdrawn—Currently Amended) The method of claim 10, wherein the perfusion channel chip comprises:
I[[a]])	at least one channel;
II[[b]])	at least one pillar-insertion hole;
III[[c]]) at least one membrane cassette; and
IV[[d]]) at least one reservoir well.

Amend claims 12 and 13 in the following manner: 
The method of claim 7, wherein the cells are deposited into the pillartop end
The method of claim 7, wherein the cells are deposited into the pillartop end by:
i[[a]]) submerging the empty pillartop end into a hydrogel containing suspended cells;
ii[[b]]) entrapping the hydrogel containing cells within the pillartop end;
iii[[c]]) removing the pillartop end from the hydrogel;
iv[[d]]) submerging the pillartop end into cell-growth media; and
v[[e]]) incubating the cells.




Reasons for Allowance
Claims 1-3 and 7-18 are allowed and have been renumbered 1-15.  	
 The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a pillar plate that includes a plate base and at least on pillar that has a top end with an outer-wall and a base where the outer-wall has at least one slit that extends through the width of the outer-wall.  These limitations are in combination and in context with the claim as a whole.
For claim 7, the prior art fails to teach or fairly suggest a method for creating a miniature multicellular biological construct that includes providing a pillar plate that includes a plate base and at least on pillar that has a top end with an outer-wall and a base where the outer-wall has 
The closest prior art is Jeong et al. (US 2013/0081483 A1) which discloses a biochip with a plurality of pillars that includes pillars with interior sidewalls that have at least one slit.  However, Jeong does not suggest or fairly teach the outer walls having a slit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799